DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 13 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022.
The examiner notes the while only claim 13 was withdrawn there are several other claims that have not been withdrawn but are drawn to the nonelected species.  Claims 4, 6, 7, 9, 10, 14, 15, 20 and 24 are hereby withdrawn as being drawn to nonelected species.
Claim Objections
Claim 21 is objected to because of the following informalities:  The claim contains the phrase “rotatable along at least one axis”, but it appears that “rotatable about at least one axis” would be more appropriate.  Appropriate correction is required
Claim 25 is objected to because of the following informalities:  The claim contains the phrase “fore propulsion unit. a flight control computer”, but it appears that “fore propulsion unit; and a flight control computer” would be more appropriate.  Appropriate correction is required
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the centroid of the aircraft and the relationship of the rotor/propulsion units to the centroid must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term centroid and the relationship of the rotor/propulsion units to the centroid are not discussed in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 11, 12, 16-19, 21, 23 and 25 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yoeli (US Publication Number 20100051740).
Regarding claim 1, Yoeli discloses a VTOL aircraft (Figure 1 element 10) comprising a fuselage (Figures 1-7 element 14) having a fore end, an aft end, a top side, and a bottom side, the fuselage having a longitudinal axis that is located between the top side and the bottom side and extends between the fore end and the aft end, the fuselage including one or more surfaces shaped to direct airflow to generate lift at least while the aircraft travels in a forward horizontal flight (Paragraph 37,  all surfaces of the fuselage aid in creating lift including the lateral sides of the fuselage ); a plurality of rotor units to provide thrust of the aircraft in a substantially vertical direction and a substantially horizontal direction (Figures 1-5 elements 12 and 16), the plurality of rotor units including a fore rotor unit (Figures 1-5 element 12) coupled to a fore mounting surface located proximate to the fore end of the fuselage and along the longitudinal axis of the fuselage (Figures 1-7 element 18), the fore rotor unit to provide thrust in the substantially vertical direction and the substantially horizontal direction (Figures 2 and 4), and an aft rotor unit coupled to the aircraft at a location aft of a center of the aircraft (Figures 1-5 element 16), the aft rotor unit to provide thrust in at least the substantially vertical direction (Figure 2); each of the rotor units including: at least one rotor vane including a plurality of pitched blades (Figures 1-5 element 12 and 16, Paragraph 46); and an electric motor to rotate the at least one rotor vane to create the thrust (Paragraph 35).  The examiner note that while the claim requires the blade be “pitched”, it does not require a particular pitch.  As such any blade position can be considered “pitched”, including 0°.
Regarding claim 2, Yoeli discloses the above VTOL aircraft fuselage having a fore end, an aft end, a top side, and a bottom side, the fuselage having a longitudinal axis that is located between the top side and the bottom side and extends between the fore end and the aft end, the fuselage including one or more surfaces shaped to direct airflow to generate lift at least while the aircraft travels in a forward horizontal flight; a plurality of rotor units to provide thrust of the aircraft in a substantially vertical direction and a substantially horizontal direction, the plurality of rotor units including a fore rotor unit coupled to a fore mounting surface located proximate to the fore end of the fuselage and along the longitudinal axis of the fuselage, the fore rotor unit to provide thrust in the substantially vertical direction and the substantially horizontal direction, and an aft rotor unit coupled to the aircraft at a location aft of a center of the aircraft, the aft rotor unit to provide thrust in at least the substantially vertical direction; each of the rotor units including: at least one rotor vane including a plurality of pitched blades; and an electric motor to rotate the at least one rotor vane to create the thrust.
Regarding claim 2, Yoeli discloses the above VTOL aircraft wherein the fore mounting surface directs rotation of the fore rotor unit about at least a first axis, and is configured to orient the fore rotor unit in the following flight modes (Figures 2-4): a hover mode in which the fore rotor unit is oriented such that thrust from the fore rotor unit and the aft rotor unit is directed substantially perpendicular to the longitudinal axis (Figure 2, Paragraph 36), the thrust from the fore rotor unit and the aft rotor unit to support the VTOL aircraft in hover flight; and a forward flight mode in which the fore rotor unit is oriented such that thrust from the fore rotor unit is directed substantially parallel to the longitudinal axis, the thrust from the fore rotor unit causing propulsion of the VTOL aircraft in forward flight (Figure 4, Paragraph 37).
Regarding claim 3, Yoeli discloses the above VTOL aircraft wherein the fore mounting surface directs rotation of the fore rotor unit about at least a first axis, and the aft rotor unit is coupled to an aft mounting surface which directs rotation of the aft rotor unit about at least a second axis (Figures 2-4), the fore mounting surface and the aft mounting surface are configured to orient the fore rotor unit and the aft rotor unit, respectively, in the following flight modes: a hover mode in which the fore rotor unit and the aft rotor unit are oriented such that thrust from the fore rotor unit and the aft rotor unit is directed substantially perpendicular to the longitudinal axis, the thrust from the fore rotor unit and the aft rotor unit to support the VTOL aircraft in hover flight (Figure 2); and a forward flight mode in which the fore rotor unit and the aft rotor unit are oriented such that thrust from the fore rotor unit and the aft rotor unit is directed substantially parallel to the longitudinal axis, the thrust from the fore rotor unit and the aft rotor unit causing propulsion of the VTOL aircraft in forward flight (Figure 4).
Regarding claim 5, further comprising a flight control computer communicatively coupled to the fore rotor unit and the aft rotor unit and configured to send an output signal to control orientation of the fore rotor unit about at least a first axis, wherein the flight control computer is configured to receive a signal from a stability augmentation sensor and to generate the output signal based at least in part on the signal from the stability augmentation sensor (Paragraph 39).  The examiner notes that the stability augmentation sensor is not positively claimed and the applicant has provided any claimed details that would differentiate a flight control computer “configured to” to the claimed action from any given flight control computer.
Regarding claims 11 and 12, Yoeli discloses the above VTOL aircraft wherein the fore rotor unit and the after rotor unit are independently rotatable and wherein the rotor units are independently rotatable for directional control in flight (Paragraph 39).
Regarding claim 16, Yoeli discloses the above VTOL aircraft wherein the fore mounting surface is configured to orient the fore rotor unit such that thrust from the fore rotor unit is directed substantially parallel to the longitudinal axis, the thrust causing propulsion of the VTOL aircraft during forward horizontal flight, and wherein a pressure differential from airflow moving across the fuselage provides at least some upward lift during the forward horizontal flight (Figure 4, Paragraphs 37 and 40).
Regarding claim 17, Yoeli discloses the above VTOL aircraft wherein the fuselage further includes a leading surface located between the fore end and the fore rotor unit, the leading surface shaped to direct airflow into the at least fore rotor unit during at least a transition between hover flight and forward flight (Figure 1-7 front of element 18).
Regarding claim 18, Yoeli discloses the above VTOL aircraft wherein at least one of the fore rotor unit or the aft rotor unit is configured to provide directional control in flight using differential thrust (Paragraph 46).
Regarding claim 19, Yoeli discloses the above VTOL aircraft wherein the aft rotor unit is located above a centroid of the fuselage (Figure 4 element 16).
Regarding claim 21, Yoeli discloses the above VTOL aircraft further comprising an aft mounting surface via which the aft rotor unit is mounted to the VTOL aircraft such that the aft rotor unit is rotatable along at least one axis for maintaining stability in flight (Figures 2-4 element 20).
Regarding claim 23, Yoeli discloses a VTOL aircraft (Figure 1 element 10) comprising  a fuselage having a fore end, an aft end, and a fuselage centroid located between the fore end and the aft end, the fuselage having a longitudinal axis that is located between the top side and the bottom side and extending between the fore end and the aft end (Figures 1-7 element 14); propulsion units including a fore propulsion unit (Figures 1-5 element 12) and an aft propulsion unit (Figures 1-5 element 16), the fore propulsion unit located fore of the fuselage centroid along the longitudinal axis of the fuselage, the aft propulsion unit located aft of the fuselage centroid and, the fore propulsion unit and the aft propulsion unit each generating thrust (Figures 2-4); a fore mounting surface located at the fore end for coupling the fore propulsion unit to the fuselage, the fore mounting surface directing rotation of the fore propulsion unit about at least a first axis (Figures 1-5 element 18); an aft mounting surface located aft of the centroid of the fuselage for coupling the aft propulsion unit to the aircraft (Figures 1-5 element 20), the aft propulsion unit located higher relative to a centroid of the fore propulsion unit (Figure 4) and  a flight control computer communicatively coupled to the fore propulsion unit and the aft propulsion unit and configured to send an output signal to control orientation of the at least the fore propulsion unit about the first axis (Paragraph 39).
Regarding claim 25, Yoeli discloses the above VTOL aircraft wherein the fore mounting surface directs rotation of the fore propulsion unit about at least a first axis, and the aft propulsion unit is coupled to an aft mounting surface which directs rotation of the aft propulsion unit about at least a second axis (Figures 2-4), the fore mounting surface and the aft mounting surface are configured to orient the fore propulsion unit and the aft propulsion unit, respectively, in the following flight modes: a hover mode in which the fore propulsion unit and the aft propulsion unit are oriented such that thrust from the fore propulsion unit and the aft propulsion unit is directed substantially perpendicular to the longitudinal axis, the thrust from the fore propulsion unit and the aft propulsion unit to support the VTOL aircraft in hover flight (Figure 2); and a forward flight mode in which the fore propulsion unit and the aft propulsion unit are oriented such that thrust from the fore propulsion unit and the aft propulsion unit is directed substantially parallel to the longitudinal axis, the thrust from the fore propulsion unit and the aft propulsion unit causing propulsion of the VTOL aircraft in forward flight (Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoeli.
Regarding claim 8, Yoeli discloses the above VTOL aircraft, but fails to disclose the above embodiment comprising a wing as claimed.
However, Yoeli discloses a similar VTOL aircraft embodiment (Figures 20 and 21 element 104) with wings (Figure 21 element s 106 and 108).
Regarding claim 8, it would have been obvious for a person having ordinary skill in the art the time of the invention to modify the VTOL aircraft of Yoeli from figures 1-7 with the wings of Figures 20 and 21 for the predictable result of generating additional lift while improving cruise efficiency (Paragraph 52).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoeli as applied to claim 1 above, and further in view of Sirohi et al. (hereinafter Sirohi, US Publication Number 20090140095).
Regarding claim 22, Yoeli discloses the above VTOL aircraft but is silent as to the power source for the electric motors.
However, Sirohi discloses a similar electrically powered rotorcraft (Figure 1 element 10) that uses a battery to provide power to multiple rotors (Figure 1 element 36).
Regarding claim 22, it would have been obvious for a person having ordinary skill in the art the time of the invention to modify the VTOL aircraft of Yoeli with the battery of Sirohi for the predictable result of providing an onboard power source (Sirohi, Paragraph 11).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9862486. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are a more specific version of the current claims and therefore constitute a species which anticipates the current claims.
Claim 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 10 of U.S. Patent No. 9862486. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are a more specific version of the current claims and therefore constitute a species which anticipates the current claims.
Claims 1, 2, 3 and 23, claim 5 and claims 1, 5, 12 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, claim 5 and claim 14 respectively of U.S. Patent No. 9085355. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are a more specific version of the current claims and therefore constitute a species which anticipates the current claims.

Conclusion
The applicant in invited to contact the examiner regarding the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644